DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because Figure 9 includes text that is too small.  
37 CFR 1.84(p)(3) requires that: 
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In the last paragraph of page 6, Applicant uses the reference numeral “35” in association with “a first region.” However on page 3, in the third paragraph, Applicant uses reference numeral “35” in association with “multiple inserts.” Reference numerals must be consistently used throughout the specification.   
In the last paragraph of page 7, Applicant uses reference numeral “20” in association with both the “wrap material” and the “pocket.” 
Appropriate correction is required.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:  
In claim 18, line 2, Applicant recites “at are opposite ends.” This appears to be an editorial error. This objection could be overcome by replacing the language with --are at opposite ends.-- More preferably, Applicant should indicate that the two ends are the same as the opposite ends. To do this, Applicant could recite, --wherein the wrap material is includes a first end and a second end, wherein the fastening attachment is located at the first end and the at least one loop is located at the second end and the first end is opposite the second end--. 
In claim 20, line 3, “the same side” has no antecedent basis in the claims. This objection could be overcome by replacing the language with --a same side--.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, line 2, it is not clear why applicant uses the term “sides” instead of the singular “side.” A wrist would appear to only have one palmar side. 
In claim 5, Applicant recites “wherein the second region is made of two different materials.” And in claim 1, Applicant recites “the thickness of the wrap material at a second region is thicker than the thickness of wrap material at the first region.” It is not clear how Applicant is defining what is or is not a wrap material. For example., in Applicant’s Figure 8, it appears that the insert 60 and pocket 50 (not shown in Figure 8) could also be interpreted as a wrap material. However, when interpreted in this manner, contrary to what is recited in claim 1, Figure 8 shows that the first region is thicker than the second region. Since the term “wrap material “ appears to be arbitrarily assigned to layers of the product, it is not clear what would or would not infringe upon the scope of the claim. 
In claim 15, the phrase, “an insert is placed within the pocket by way of the insert” is unclear. It appears that Applicant intended to recite, --an insert is placed within the pocket by way of the opening.-- For purposes of expediting examination, this is how the claim will be interpreted. 
In claim 18, “opposite ends” appears to be a double recitation of “two ends.” This rejection could be overcome by rewording claim 18 as follows: 
--18. 	The method of claim 14, wherein the wrap material is formed with a first end and a second end opposite to the first end, and wherein the fastening attachment is located at the first end and the at least one loop is located at the second end.--
In claim 19, “the opposite end” has no antecedent basis in the claims and it is not clear if the “two ends” are the same as the “one end” and “the opposite end.” This rejection could be overcome by rewording claim 19 as follows: 
--19. 	The method of claim 14, wherein the wrap material has a first end and a second end opposite to the first end, wherein the fastening attachment and second region are located at the first end and the at least one loop and the pocket are located at the second end.--  
In claim 20, “opposite ends” appears to be a double recitation of “two ends.” Furthermore, the “added layer” appears to be a double recitation of the thicker wrap material in the second region. That is, the second region appears to be thicker than the first region due to the added layer. Thus reciting both a thicker region and an added layer appears to doubly recite the same thing. This rejection could be overcome by rewording claim 20 as follows: 
--20. 	The method of claim 14, wherein the wrap material has a first end and a second end that is opposite to the first end, wherein the second region is thicker because the second region includes an added layer, wherein the second region is located at the first end, wherein the pocket is located at the second end, and wherein the added layer and the pocket are located on a same side of the wrap material.-- 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer (US 3,049,717).
With respect to claim 1, Meyer discloses a hand wrap comprising of 
at least one loop 12
at least one fastening attachment mechanism 25,27 
at least one pocket 21
a wrap material 10a
wherein the wrap material 10a further comprises of at least two regions, wherein the pocket is positioned at a first region and the thickness of the wrap material at a second region is thicker (due to liner 36) than the thickness of wrap material at the first region as shown below in the image taken from Figs. 2 and 4 of Meyer:
[AltContent: textbox (second region is thicker)][AltContent: ][AltContent: textbox (second region)][AltContent: ][AltContent: textbox (first region)][AltContent: ]  
    PNG
    media_image1.png
    329
    647
    media_image1.png
    Greyscale


As shown above, liner 36 is being interpreted as an additional wrap material layer thus the combination of layers 10a and 36. Note, Meyer is being interpreted as Applicant is interpreting Figure 8 of Applicant’s drawings–that is the pocket and insert in the pocket are not considered part of the wrap material. 
With respect to claim 11, Meyer discloses that the loop 12 is attached to the first region as shown above. 
With respect to claim 12, Meyer discloses that the loop 12 is configured to receive a user’s index finger when worn (as shown in Fig. 1 of Meyer). 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 13, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gaylord (US 2017/0143530).
With respect to claim 1, Gaylord discloses a hand wrap comprising of 
at least one loop (formed by strap 16 and an edge of sleeve 12, as shown in Figs. 1-2 of Gaylord), 
at least one fastening attachment mechanism 45,47, 
at least one pocket (formed by fastener strip 46, Gaylord, paragraph [0039]; Fig. 2) and 
a wrap material 12
wherein the wrap material 12 further comprises of at least two regions, wherein the pocket is positioned at a first region and the thickness of the wrap material at a second region is thicker than the thickness of wrap material at the first region as shown below in the image taken from Fig. 3 of Gaylord:
[AltContent: textbox (second region)][AltContent: textbox (first region)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    490
    690
    media_image2.png
    Greyscale


As shown above, pad 18 is being interpreted as an additional wrap material layer thus the combination of layers 12 and 18 are inherently thicker than the layer 12 under the pocket in the first region. Note, Gaylord is being interpreted as Applicant is interpreting Figure 8 of Applicant’s drawings–that is the pocket and insert in the pocket are not considered part of the wrap material. 
Alternatively, since Gaylord does not explicitly state that the second region is thicker than the first regions, one of ordinary skill in the art would find it obvious that by applying layer 18 on top of layer 12, an overall thicker layer would be produced than the layer 12 alone. 
With respect to claim 3, Gaylord discloses that the second region is configured to be positioned at the palmar side of a wrist of the user when the hand wrap is worn by the user (Gaylord, paragraph [0023]; Fig. 3). 
With respect to claim 6, Gaylord discloses an insert 28, wherein the insert 28 is positioned with the pocket (as shown in Fig. 1 of Gaylord). 
	With respect to claim 7, the insert 28, disclosed by Gaylord, could be considered padding in the sense that it could protect the wearer’s hand from impact of an object. 
	With respect to claim 11, Gaylord discloses that the loop is attached to the first region as shown in Figs. 1-2 of Gaylord. 
	With respect to claim 13, Gaylord discloses that the hand wrap is designed to be specifically compatible with either a right hand or a left hand of a user (Gaylord et al., paragraph [0041], “The wrist brace embodiments depicted in FIGS. 7-12 are configured for either a left forearm, wrist, and hand or a right forearm, wrist, and hand.”). 
	With respect to claim 14, Gaylord discloses a method of forming an exercise grip, comprising: 
forming a wrap material 12 with at least one pocket( formed by fastener strip 46, Gaylord, paragraph [0039]; Fig. 2)  and 
two regions wherein the pocket is located at the first region and the thickness of the wrap material at a second region is thicker than the thickness of wrap material at the first region; forming at least one loop (formed by strap 16 and an edge of sleeve 12, as shown in Figs. 1-2 of Gaylord); and, forming at least one fastening attachments 45,47 as shown below in the image taken from Fig. 3 of Gaylord:

[AltContent: textbox (second region)][AltContent: textbox (first region)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    490
    690
    media_image2.png
    Greyscale


As shown above, pad 18 is being interpreted as an additional wrap material layer thus the combination of layers 12 and 18 are inherently thicker than the layer 12 under the pocket in the first region. Note, Gaylord is being interpreted as Applicant is interpreting Figure 8 of Applicant’s drawings–that is the pocket and insert in the pocket are not considered part of the wrap material. 
	With respect to claim 15, while Gaylord does not explicitly state that there is an opening in the pocket, in paragraph [0025], Gaylord discloses that, “The stabilizing members (i.e., stays) . . . may be positioned within pockets formed in the U-shaped support sleeve to facilitate placement and removal of the stays (e.g., an internally secured, removable stay). The ability to remove such a stay would inherently require an opening. Gaylord further discloses that the insert is placed within the pocket by way of the opening (Gaylord, paragraph [0025]). 
	With respect to claim 17, Gaylord discloses that the wrap material 12 is formed from a continuous flexible material (Gaylord, paragraph [0019], “The closed wrist-brace sleeve 12 is formed by a stretchable radius panel 14). 
		 
Claims 2, 5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gaylord (US 2017/0143530).
With respect to claim 2, Gaylord does not specify how much thicker the second region is. However, it has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

In this case, one of ordinary skill in the art would recognize that the thicker the layer, the more cushioning would be provided and vice versa. There is no unexpected result from specifically making the second region about twice the thickness of the first region. 
With respect to claim 5, although Gaylord does not explicitly state that the stretch material 12 and the pad material 18 are different materials, one of ordinary skill in the art would recognize that a padding material would be made out of a compressible type material as opposed to the stretchable radius panel 12 (Gaylord, paragraph [0019]). 
With respect to claim 9, while Gaylord only discloses a single insert 28, it has been held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP§ 2144.04, part VI, B). In this instance, there has been no unexpected result disclosed. Adding multiple inserts to Gaylord would simply provide the obvious result of providing a stiffer and stronger stay to the brace which would be expected by one of ordinary skill in the art. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gaylord (US 2017/0143530), as applied to claim 1, and further in view of Grim et al. (US 5,713,837). 
With respect to claim 4, Gaylord discloses the claimed hand wrap except for all of the regions of the wrap material being made of the same material. However, Grim et al. teach a hand wrap including a second region 48 of a hand wrap that is thicker than a first region 44 (Grim et al., col. 3, lines 66-67-col. 4, lines 1-9, Figs. 2 and 6). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to replace the wrap material of Gaylord with the teaching of Grim et al. for the advantage of reduction of materials and the capability of molding the regions in a single step (Grim et al., col. 4, lines 24-31). 

Claims 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lombard (US 2019/0380402) in view of Yewer, Jr. (US 5,592,694). 
With respect to claim 14, Lombard discloses the claimed method except for the thickness of the wrap material at a second region being thicker than the thickness of wrap material at the first region. Lombard discloses a method of forming an exercise grip, comprising: 
forming a wrap material 102 with at least one pocket 302 (as shown in Fig. 3 of Lombard) and two regions wherein the pocket is located at the first region; 
forming at least one loop 112a; and, 
forming at least one fastening attachments 124 (Lombard, paragraph [0082] Fig. 4A).
Yewer, Jr. discloses a method of forming an exercise grip including a second region 20 (as shown in Fig. 1 of Yewer, Jr.). The second region has a thickness different than a wrap material 16. While it is unknown if the second region of Yewer, Jr. is thicker than the first region disclosed by Lombard, Applicant has not demonstrated any criticality of this feature. That is, Applicant appears to have arbitrarily chosen the size of the second region to be thicker without the disclosure of any unexpected results of sizing the claimed hand wrap in this manner. 
Additionally, it has been held It has been held that a mere change in size does not patentably distinguish over the prior art. 
In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package “of appreciable size and weight requiring handling by a lift truck” where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) (“mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled.” 531 F.2d at 1053, 189 USPQ at 148.). 
In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Yewer, Jr. with the method disclosed by Lombard for the advantage of providing additional cushioning in the palm area (Yewer, Jr., col. 5, lines 41-53). 
With respect to claim 18, Lombard discloses that the wrap material is formed with two ends and the fastening attachment 124 and the at least one loop 112aare at opposite ends as shown below in the image taken from Fig. 4A of Lombard: 
[AltContent: textbox (`)][AltContent: ]
    PNG
    media_image3.png
    592
    687
    media_image3.png
    Greyscale


[AltContent: textbox (two opposite ends)]




Allowable Subject Matter
Claims 8, 10, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 8 has been indicated as containing allowable subject matter primarily for the padding being neoprene padding. 
Claim 10 has been indicated as containing allowable subject matter primarily for the multiple inserts having substantial differing characteristics from each other. 
Claim 16 has been indicated as containing allowable subject matter primarily for the insert being made of ortho-gel. 
Claim 19 has been indicated as containing allowable subject matter primarily for the fastening attachment and second region being at one end and the one loop and pocket being at the opposite end. 
Claim 20 has been indicated as containing allowable subject matter primarily for the wrap material having two ends wherein the second region has an added layer and wherein the added layer of the second region and the pocket are on the same side and opposite ends. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached at 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        	
September 26, 2022